In an action to recover on a savings bank blanket fidelity bond, the plaintiff appeals from an order of the Supreme Court, Kings County (Golden, J.), dated September 12, 1990, which granted the defendant’s motion for a protective order pursuant to CPLR 3103.
*487Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendant met its burden of demonstrating that the requested items are immune from discovery pursuant to CPLR 3101 (c) and 3101 (d) (2) (see, Koump v Smith, 25 NY2d 287; Volpicelli v Westchester County, 102 AD2d 853). Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.